Wyly, J.,
dissenting. Defendants appeal from the judgment condemning them to pay plaintiff the amount of two promissory notes, one for $2500 and the other $1200. As to the defendant, W. Van Norden, the maker of the notes, the defense set up by him is similar to that in the case of Milton Benner against him, lately decided, and for the reasons therein given the judgment herein as to him was correct. But the defendant, Edward C. Palmer, was not a party to said notes. The *770obligation enforced against him as to the note for $2500 arose from the following contract:
“New ORLEANS, June 10,1873.
“Whereas Mr. W. Yan Norden has given his two notes for twenty-five hundred ($2500) dollars each, dated this date, respectively at seven (7) and eight (8) months, to his own order and by him indorsed, now, in order to secure the holder of these notes and as a guarantee for their payment, I hold myself personally responsible to the holder of said notes for their prompt payment at maturity. It is understood that this agreement is confidential between Mr. Johnson Armstrong, representing all parties, and Mr. E. C. Palmer, and is not to be used, except in the case of-the death of Mr. Palmer or Mr. Armstrong, and if used before that contingency is NULL AND VOID.
“(Signed) E. C. PALMER.”
The condition upon which the foregoing obligation was to be used has not happened, neither Johnson Armstrong nor Edward C. Palmer having died. It can not therefore be enforced, according to a stipulation on the face of the instrument. Plaintiff, however, was permitted by the court to prove by a witness what was understood by the suspensive condition in the foregoing written agreement, and this witness testified that Palmer meant that the said instrument was not to be “ tised by any body until the maturity of these notes, unless he died.”
The bill of exceptions to this testimony was well taken, because when the witness said Palmer meant the instrument was not to “ be used by any body until the maturity of these notes, unless he died,” his testimony clearly contained a matter against and beyond what is contained in said writing. To permit this evidence would be to interpolate words into the condition in said instrument so as entirely 'to contradict and alter the terms of said condition.
Considering, therefore, the suspensive condition contained in the instrument upon which Palmer’s liability is sought, I find no obligation upon which to give judgment against Palmer. As to him, the court erred in giving judgment for plaintiff. Although Yan Norden’s defense is not a good one, I am not prepared to say that his appeal was taken merely for delay. At the time this appeal was taken, the case of Benner, containing the same defense, had not been finally disposed of by this court, and that defense was at least a serious one.
For the reasons stated I dissent in this case.
Rehearing refused.